Mabry, J.:
After the decision of this court in this case on the former appeal (Bloxham, Comptroller, et al. vs. F. C. & P. R. R. Co., 35 Fla. 625, 17 South. Rep. 902), no *281•decree was entered by the Circuit Court under the ■mandate sent down, but leave was granted by that -court and a supplemental bill in the nature of a bill of review was filed by appellee, the complainant in the ■original proceedings. It becomes necessary that we now determine whether such a bill was permissible, in the then status of the case, under the rules of practice in courts of chancery.
A supplemental bill, says Story (Eq. Pl. sec. 332), is '‘merely an addition to the original bill, in order to supply some defect in its original frame or structure. In many cases, an imperfection in the frame of the ■original bill, may be remedied by an amendment. ■Generally, a mistake in the bill in the statement of a fact should be corrected by an amendment, and not by •a right statement of the fact in a supplemental bill. But the imperfection of a bill may remain undiscovered, while the proceedings are in such a state, that .an amendment can be permitted according to the practice of the court; or it may be of such a nature, having occurred after the suit is brought, as may not properly be the subject of an amendment. By the practice of the court, no amendment is generally allowable, after the parties are at issue upon the points of the original bill, and witnesses have been examined. Nor is it generally allowable to introduce into the bill, by amendment, any matter which has happened since the filing of the bill. In such cases, a supplemental bill is the appropriate remedy. And such a supplemental bill may not only be for the purpose of putting-in issue nevr matter, which may vary the relief prayed in the original bill; but also for the purpose of putting in issue matter which may prove the plaintiff’s Tight to the relief originally prayed. Whenever a sup*282plemental bill is not a supplemental suit, but only introduces supplementary matter, tile whole record constitutes but one cause; and one replication and one cause are to be set down for the hearing.” Stafford vs. Howlett, 1 Paige 200; Straughan vs. Hallwood, 30 West Va. 274, 4 S. E. Rep. 394; Ledwith vs. City of Jacksonville, 32 Fla. 1, 13 South. Rep. 454. As to bills of review this court has approvingly quoted the statement of the rule in 2 Daniell’s Cir. Pl. & Pr., 1575, as follows: “The object of a bill of review, and of a bill in the nature of a bill of review, is to procure the reversal, alteration or explanation of a decree made in a former suit. If the decree has been signed and enrolled a bill of review must be hied; if not, a bill in the nature of a bill of review.” “A bill of this character can only be brought upon error in law appearing on the face of the decree without further examination of matters of fact, or upon some new matter which has-been discovered after the decree, and which could not pos'sibly have been used when the decree was made. If the bill is filed on the ground of error the decree complained of must be contrary to some statutory enactment, or some principle or rule of law or equity, recognized and acknowledged, or settled by decision, or be at variance with the forms and practice of the court, but the bill can not be maintained where the-error is in mere matter of form, or the propriety of the decree is questioned.” Mattair vs. Card, 19 Fla. 455. The note to the case of Brewer vs. Bowman, 20 Am. Dec. 158 (3 J. J. Marsh. 492), contains a discussion and review of authorities as to bills of review, their nature and scope. In the case of Putnam vs. Lewis and wife, 1 Fla. 455, an application was made to file a bill to review a decree in a partition suit as*283certaining the interests of the respective parties, and' appointing commissioners to make the partition, and' alleged to have been dnly signed and recorded. A ground of the application was newly discovered evidence since the rendition of the decree. It was conceded that a bill of review lies only after a final decree, and it was held that the decree sought to be reviewed in the case was interlocutory and not final. The court said that the decree in this case, being interlocutory, a supplemental bill in the nature of a bill of review would seem to be the appropriate remedy.” Citing 2 Johns. Ch. 490; 2 Atk. 40, 534; 2 Vesey Sr. 598; Mit. Pl. 71; 17 Vesey, 177.
The decision in Owens vs. Love and Bruce, Admrs., 9 Fla. 325, announces the rule that a bill of review lies-only after final decree, and not upon an interlocutory decree. It was there held that after an interlocutory decree has been enrolled the court will grant leave to file a supplemental bill, to bring forward newly discovered evidence, and grant a rehearing, upon the same-if the evidence is of such a nature, as were it a bill of review, would entitle the party to relief. The court said, “Had the application in this petition been but-for a review reversal, and setting aside said decree-(being interlocutory), then the case of Pitman vs. Lewis and wife would be applicable, which decided, that a supplemental bill in the nature of a bill of review would seem to be the approjjriate remedy.” The-view taken in the opinion that a bill in the nature of a bill of review is not of use in this State has been disapproved. Finlayson vs. Lipscomb, 15 Fla. 558.. Supplemental bills and bills of review, the nature and scope of which are discussed by the authorities cited,, have an admitted application, under a proper state of *284facts, to cases in the lower court, and where a case is pending or disposed of by a chancellor there is no obstacle in the way of his permitting the nse of such bills, in proper cases, to affect his own decrees. But •other considerations are involved where such bills are resorted to after the decree of the chancellor has been passed upon by the appellate court. We do not find any direct adjudication on this point in this State. In the cases of Putnam vs. Lewis and wife and Owens vs. Love and Bruce, Admrs., the decrees sought to be modified had not been before the ■appellate court. Finlayson vs. Lipscomb, 16 Fla. 751, presents a case where a supplemental bill in the nature •of a bill of review was permitted to be filed by the chancellor after the reversal by this court of an order granting a rehearing upon the rendition of the decree, and before enrollment, but we find in the opinion upon the reversal that it was pointed out that the proper remedy, if any existed, was by supplemental bill in the nature of a bill of review, and the reversal was without prejudice to an application for other appropriate proceedings. Finlayson vs. Lipscomb, 15 Fla. 558. There is no difficulty where the appellate court expressly authorizes such proceedings.
When the bill was filed in the case of Mattair vs. Card, 19 Fla. 455, a former decree between the same parties relating to the same subject-matter had been affirmed-on appeal — 18 Fla. 761 — and while the professed object of the second bill was to annul and set -aside the former decree, it proceeded, in total disregard of the rules applicable to bills of review to re-lit - igate matters supposed not to have been involved in the first suit. The court decided that a bill to procure the reversal, alteration or explanation of a decree *285made in a former suit, except for fraud in obtaining it, was by bill of review, and no such fraud being shown, it was determined that all the grounds of relief set up in the second bill were involved, and necessarily submitted for consideration, in the first suit. In speaking of one ground of the defense the court say “the question whether the mortgage was valid to create a lien upon the property because of the omission of words of grant or conveyance by S. R. Mattair in the body of the instrument was necessarily submitted to the court at the hearing before the chancellor, and determined, whether it was made a ground of objection at the time or not. The decree necessarily determined that the paper was a valid mortgage, and directed its enforcement as such. The decree was affirmed on appeal, and though the question of its, sufficiency was not raised upon the appeal, the affirming of the decree places the question beyond the reach of review here.” The opinion does point out defects in the bill viewed as one of review; but the question as to whether the lower court can permit, under any circumstances, a bill of review, or bill in the nature of a bill of review, to be filed to modify a decree affirmed or directed to be entered by the appellate court, either on questions of law or facts, was not considered by the court, and evidently not designed to be decided. We are of the opinion that when the Supreme Court on appeal affirms the decree of the Circuit Court, or when such a decree is modified on appeal either as to questions of law or fact necessarily involved, with directions for further proceedings consistent with the opinion, the Circuit Court has no authority to open the case for a new trial, or to enter any other judgment than that directed to be entered, unless authority to *286•do so is expressly given by the appellate court. Any •other rule than this seems to us to be entirely inadmissible. Sections 1277 and 1278 Rev. Stat. provide •as follows, viz: “It shall be the duty of the court on an appeal or writ of error to examine the record, to reverse or affirm the judgment, sentence or decree of the •court below, or to give such judgment, sentence or decree as the court below ought to have given, or as to it may appear according to law.” “The appellate ■court may order the record of the judgment appealed from, with its decisión and determination thereon in writing duly certified, to be remitted to the court from which the writ of error ¡shall have been taken, and the said decision and determination shall be carried into execution by the officers of said court, a (quo, or the appellate court ■may award executions to carry into effect its decision and determination.” Under this authority, and as to chancery causes it may be independent of such legislation, when the appellate court has examined the record of a cause and affirmed the decree appealed from, or has modified or reversed such decree with directions as to the decree to be entered, whether the decision was on questions of law or fact it is not the province of the court, a quo, to allow further proceedings, but the judgment and mandate of the Superior -Court must be obeyed. We confine ourselves at present to the case of an affirmance, or reversal or modification of the decree with directions for further proceedings consistent with the opinion, as it is not nec•essary to say what would be the effect of a mere reversal without further directions. This conclusion is ¡sustained by the views of Chancellor Walworth in the case of Stafford vs. Bryan, 2 Paige. 45, in which *287he took the view that a court of chancery can not entertain a bill in the nature of a bill of review upon the ground of newly discovered facts, to review a decree which had been affirmed in the court for correction of errors, unless such right has been expressly reserved. Vide also Lyon vs. Herritt, 6 Paige, 473. 'The same view was entertained by Wright, J., in Kinsell vs. Fieldman, 28 Iowa, 497. The doctrine of the Supreme Court of the United States is in favor of the same view. The point was directly decided in the ■case of Southard vs. Russell, 16 How. 547. The court said "as already stated,' the decree sought to be set aside by this bill of review in the court below was entered in pursuance of the mandate of this court on appeal in the original suit. It is therefore the decree of this court, and not that primarily entered by the court below, that is sought to be interfered with. The better opinion is, that a bill of review will not lie at all for errors of law alleged on the face of the decree after the judgment of the appellate court. These may be corrected by a direct application to that court, which would amend, as matter of course, any error of the kind that might have occurred in entering the decree. Nor will a bill of review lie in the case’of newly discovered evidence after the publication of decree belowg where a decision has taken place on an appeal, unless the right is reserved in the decree of the appellate court, or permission be given on an application to that court directly.for the purpose. This appears to be the practice of the Court of Chancery and House ■of Lords, in England, and we think it founded in principles essential to the proper administration of the law, and to a reasonable termination of litigation between parties in chancery suits.” That court has acted *288on the same rule in other cases. Tyler vs. Magwire, 17 Wall. 253; Mackall vs. Richards, 116 U. S. 45, 6 Sup. Ct. Rep. 234; Skillern’s Executors vs. May’s Executors, 6 Cranch, 267. Some text writers state that it would seem from the decision in Barbon vs. Searle, 1 Vernon, 416, that for matter newly discovered after decree affirmed in the House of Lords, a bill of review might be allowed. We have examined the case and do not see that it sustains the inference drawn. After a decree dismissing a bill had been affirmed in the House of Lords, a bill was filed for discovery, and after the discovery that plaintiff might apply -to the House for leave to proceed. An answer -was required, but it was distinctly recognized that the decree of the-Lords could not be interfered with unless they permitted the suit for that purpose, and any further proceedings than the discovery were suspended until leave was obtained. Decisions in the States of South and North Carolina and Missouri, also fully sustain our conclusion. Ex parte Knox, In re Cothran vs. Knox, 17 S. C. 207; Ibid 13 S. C. 496; N. C. R. R. Co. vs. Swepson, 73 N. C. 316; Hurck vs. Erskine, 50 Mo. 116; Chouteau vs. Allen, 74 Mo. 56. It is said in Greer vs. Turner, 36 Ark. 17, that “the usual directions on remanding a cause, when this court deems it advisable to remand at all, are for further proceedings consistent with the law declared, and facts found, by the written opinion. This becomes the law of the case, and as to facts found, res judicata. • Consistently with these it is not generally intended to trammel the proper courts of original jurisdiction, by precluding them from any steps which may be within the proper scope of the suit, and necessary to complete justice between the parties in reference to its subject-matter.” Out*289side of the matters directly adjudicated, it seems in that State, a plaintiff' may by supplemental bill, after the return of the, cause to the lower court, bring forward new matter occurring since the final submission, of the cause in the Circuit Court. It should be conceded, we think, that decisions in Virginia, Kentucky,. New Jersey and Georgia go to the extent of sustaining the authority of the lower court to permit a bill! of review on the ground of newly discovered facts-without leave from the appellate court, after the case-has been decided in the latter court, but the preponderance of authority is, we think, clearly the other-way. In our opinion the Circuit Judge should have-entered a decree under the mandate sent down and n ot permitted the case to be opened by the supplemental, bill allowed to be filed. A mandate of this court should be construed with reference to the opinion delivered in the case, and from the opinion filed it will be seen that the decree was affirmed in part with modifications, reversed in part with directions in the mandate for further proceedings according to right, justice, the judgment of this court, and the laws of the State of Florida. This mandate stated the particulars-in which the former decree was changed, and clearly contemplated that a new and different decree should be entered than that rendered by the Circuit Court. We quote from the opinion in Ex parte Knox, in Cothran vs. Knox, stopra, as follows on this point: “When the judgment of the Circuit Court is simply affirmed, it may seem that the judgment in the cause in which it is rendered is only a judgment of the Circuit Court unrevoked; to reverse a judgment of the Circuit Court may perhaps mean something more than. *290• ¡merely to annul or set it aside; but when a judgment ■ of the Circuit Court is modified by the Supreme Court vit is certainly a new judgment with ^different provisions from the Circuit Court judgment. While such a judgment is the final judgment in the case, it is difficult to see how it is merely the judgment of the Cir■•cuit Court. It is made, as in the case now under •consideration, in the Supreme Court, and is made by ran authority paramount to and which overrides the 'Circuit Court. This judgment of the Supreme 'Courtis remitted, not to be reheard in, but to be enforced by the’Circuit Court according to law.”
An appeal might have been taken from the order of •the court granting leave to file the supplemental bill in the nature of a bill of review, instead of entering ■judgment under the mandate as should have been ■done, but as the supplemental bill alleges the proceedings in the former suit, including the appeal to this court, the decision and mandate issued, it may be disposed of on demurrer, and the court should not have • overruled it. W e can not sanction spell a departure from precedent as was allowed by the Circuit Judge. ■This conclusion removes from consideration the merits •of the bill, if it had been properly filed, and other ■matters discussed in the brief's.
The petition for leave to file a supplemental bill in ■the nature of a bill of review, considered in connection -with the bill permitted to be filed in the lower court, • can not be regarded as affording any sufficient ground for reviewing the judgment directed to be entered by ■ this court under its mandate, if it had been entered, ■beyond the exemption of taxation in question of the dine of railroad from Jacksonville to Chattahoochee. ' The view announced in the former opinion in this case *291was that when the time tor the assessment and collection of taxes has passed, and the taxing statute affixes no lien on the proxierty, and the State has made no assessment, or taken any other steps to collect the same, real estate can not be pursued for back taxes when it has gone into the hands of an innocent x>tir- • chaser for value. If, as a matter of fact, as claimed in the petition filed in the lower court for leave to file the snpxilemental bill in the nature of a bill of review, and in the bill filed, the line of road from Jacksonville to Chattahoochee went into the hands of an innocent bona fide purchaser before the State proceeded to collect taxes for years ynior to such purchase, it would be inequitable and unjust to demand them. Whether' appellee. or its predecessor, was such purchaser, or, if so, whether it can now avail itself of such defense, we do not now decide, as the Circuit Court had no authority to x>ermit to be filed or to consider any supx>lemental bill in the nature of a bill of review. This court has the ymwer in awarding a judgment on ax> peal, whether of affirmance or reversal, to authorize a bill of review to be filed in the lower court, and this was done in the case of Finlayson vs. Lipscomb, 15 Fla. 558, without any direct apx>lication for that purpose. Prom the consideration of that case, then on .ax^peal, it appeared to the court that appellant had mistaken his remedy, if he had any, and the court reversed the decree without prejudice to resort to another course, which was x>ointed out to be a supplemental bill in the nature of a bill of review. In our opinion this court also has the power on an independent petition tiled for that purpose, after a mandate on a former ax^peal has been issued, and lodged in the lower court and a judgment entered to grant leave to *292file a bill of review of the judgment entered. In re Gamewell Fire Alarm Tel. Co. et al., 73 Fed. Rep. 908, 20 C. C. A. 111. In neither case should leave be-granted to file a bill of review as a matter of course, but the power of this court should be exerted in this-direction only when, in the exercise of a sound legal discretion, it appears that good and sufficient grounds-exist for filing such a bill. Where the application is-made on the ground of newly discovered matter the-questions of the materiality of the alleged new matter and laches both will arise, and this court must be satisfied that a sufficient ground exists before leave will be granted to file a bill of review of a judgment directed by it to be entered. In the present case no judgment has yet been entered under the mandate sent down in the former appeal, and the case is now befoi-e us for further directions. It is clear from the record that appellee is seeking to l’eview the former decision made in this case on the ground of newly discovered matter since the decision, and it is also evident from what has been said that a mistake has been made as to the proper course in accomplishing this object.
We are satisfied from the entire record before us that there is sufficient shown to authorize this court to grant leave to appellee to be heard on an application in the Circuit Court to file a bill of review of the judgment when entered, to the extent of the line of railroad and branches from Jacksonville to Chattahoochee, formerly known as the Florida, Central and Western Railroad Company, and, after a careful examination of all that has been disclosed, we are of opinion that justice, requires that an order be made in this court granting permission to appellee to be fur*293ther heard in the Circuit Court to the extent mentioned on account of the alleged newly discovered matter.
The decree overruling the demurrer will be reversed and the cause remanded with further directions that the Circuit Court dismiss the supplental bill in the nature of a bill of review and enter a final decree in accordance with the former judgment of this court upon which a mandate will again issue, and an order will be entered here permitting appellee, within ninety days after the decree is entered, to apply to the Circuit Court for leave to file a bill of review to the extent of the line of railroad mentioned in the decree from Jacksonville to Chattahoochee and branches.
Ordered accordingly.